Citation Nr: 0502009	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-15 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether a substantive appeal was timely filed with 
respect to a September 1996 rating decision.

2.  Whether a rating reduction for bilateral hearing loss 
from 40 percent to 20 percent, effective from November 1, 
1996, was warranted.

3.  Whether a rating reduction for bilateral hearing loss 
from 20 percent to noncompensable, effective from January 1, 
2002, was warranted.

4.   Entitlement to a compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Jack A. Strellis, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968, and from July 1971 to May 1972.

The first two issues on the title page come to the Board of 
Veterans' Appeals (Board) from a September 1996 rating 
decision.  The procedural history of these appeals is 
detailed further below.  The claim concerning whether a 
rating reduction for bilateral hearing loss from 20 percent 
to noncompensable, effective from January 1, 2002, was 
warranted arises from a June 1999 rating decision (which 
actually just proposed the reduction).  The veteran filed a 
notice of disagreement with the proposed reduction in July 
1999, a statement of the case was issued in July 1999, and 
the veteran perfected his appeal in August 1999.  By an 
October 2001 rating decision, the RO formally reduced the 
rating for bilateral hearing loss to noncompensable, 
effective from January 1, 2002.  Although the veteran 
technically perfected an appeal concerning the proposed 
reduction, the Board will consider the efficacy of the actual 
reduction as being on appeal. 

Finally, when this case was previously before the Board in 
October 2000, it was noted that an underlying claim for an 
increased rating for bilateral hearing loss (apart from the 
rating reductions) was also on appeal.  This claim for 
increased rating is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO reduced the rating for bilateral hearing loss from 
40 percent to 20 percent by a September 1996 rating decision.  
The veteran was notified of this decision and of his 
appellate rights by letter dated September 30, 1996.

2.  The veteran submitted a notice of disagreement with the 
RO's decision on October 23, 1996.

3.  A statement of the case addressing the issue of whether 
the rating reduction was warranted was issued on November 25, 
1998.

4.  On January 27, 1999, a VA Form 9 was received by the RO 
and associated with the claims file; at that time, the 
postmark was not of record.   

5. The RO's decision to reduce the rating for bilateral 
hearing loss from 40 percent to 20 percent, effective from 
November 1, 1996, was supported by evidence contained in the 
record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.

6.  The RO's decision to reduce the rating for bilateral 
hearing loss from 20 percent to noncompensable, effective 
from January 1, 2002, was supported by evidence contained in 
the record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.


CONCLUSIONS OF LAW

1.  A timely substantive appeal was filed concerning the 
issue of whether a reduction of the rating for bilateral 
hearing loss from 40 percent to 20 percent was warranted, and 
the Board has jurisdiction to consider this issue.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.30, 20.200, 
20.202, 20.300, 20.302, 20.305 (2004).

2.  The RO's decision to reduce the rating for bilateral 
hearing loss from 40 percent to 20 percent, effective from 
November 1, 1996, was proper.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (as in effect before and from June 10, 
1999).  

3.  The RO's decision to reduce the rating for bilateral 
hearing loss from 20 percent to noncompensable, effective 
from January 1, 2002, was proper. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (as in effect before and from June 10, 
1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of substantive appeal

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished by the RO.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  Proper completion and filing of a 
substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The notice 
of disagreement and the substantive appeal must be filed with 
the VA office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After an notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The statement of 
the case is to be forwarded to the claimant at his or her 
most recent address of record, with a copy provided to the 
claimant's representative. 38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information. 38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the statement of the case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  If the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the day of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(a), (b).

In this case, the RO issued a rating decision in September 
1996 which reduced the rating for bilateral hearing loss from 
40 percent to 20 percent.  The veteran was notified of this 
decision and of his appellate rights by letter dated 
September 30, 1996.  He submitted a notice of disagreement 
with the RO's decision on October 23, 1996, and a statement 
of the case was issued on November 25, 1998.  

Thus, the veteran had until January 25, 1999 (60 days after 
the issuance of the statement of the case on November 25, 
1998) to submit a substantive appeal.  On January 27, 1999, a 
VA Form 9 (with attachments) was received by the RO.  The 
postmark was not made of record at the time of filing, so it 
can be assumed that the veteran sent it up to 5 days before 
(not counting Saturday and Sunday), or January 20, 1999.  The 
substantive appeal was therefore timely.  In December 2000, 
the veteran's representative submitted evidence indicating 
that the veteran had actually sent his substantive appeal on 
January 25, 1999, but this evidence is redundant, because the 
veteran's substantive appeal was legally presumed to have 
been timely at the time it was received by the RO.  
Therefore, the Board has jurisdiction over the issue of 
whether the reduction of the rating for bilateral hearing 
loss from 40 percent to 20 percent was proper.  

In light of the result here (a determination that the 
veteran's substantive appeal was, in fact, timely), a 
detailed discussion of VA's duties to notify and assist 
concerning the timeliness issue is unnecessary (because any 
potential failure in fulfilling these duties is essentially 
harmless error). 

II.  Whether rating reductions were proper

A.  Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and (c).   

Because this case involves the propriety of rating 
reductions, there is no issue as to the provision of a form 
or instructions for applying for benefits.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(CAVC) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

While it was impossible for the veteran to have been provided 
VCAA notification prior to the original adjudications in 
September 1996 and June 1999 (because the VCAA had not yet 
been enacted), the veteran was subsequently provided proper 
VCAA notification (in a letter dated in February 2003).  This 
letter- along with numerous other correspondence, various 
statements and supplemental statements of the case, and a 
Board remand - collectively informed him about information 
and evidence not of record that would be necessary to 
substantiate his claims concerning the propriety of the 
rating reductions.  Thereafter, in a May 2003 supplemental 
statement of the case, the RO reconsidered the veteran's 
claim.  In short, the veteran has been abundantly informed of 
the information and evidence necessary to substantiate his 
claim that his rating reductions were improper.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession, and any defect as to the timing of the notice did 
not prejudice the veteran.   

During the course of this appeal, the RO has obtained and 
reviewed numerous VA and private medical records.  The 
transcript of the veteran's October 2004 Board hearing has 
also been obtained and reviewed.  VA has made a reasonable 
effort to obtain relevant records identified by the veteran.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

The veteran underwent examinations for VA purposes in April 
1996, February 1997, April 1999, and March 2002, and the 
reports of these examinations were carefully reviewed by the 
Board.  VA has made a reasonable effort to have the veteran 
examined.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by the RO and there are no areas in which 
further development may be fruitful.  

B.  General considerations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).

The RO has evaluated the veteran's bilateral hearing loss 
under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100.  During the pendency of this appeal, VA issued new 
regulations for evaluating impairment of auditory acuity.  
These became effective June 10, 1999.  62 Fed. Reg. 25,202-
210 (May 11, 1999).  The RO has considered both the old and 
new regulations during the course of this appeal.

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests. 38 C.F.R. § 4.85.  These 
results are then charted on tables set out in the Rating 
Schedule.  Comparing the previous and new versions of these 
tables reveals no discernable change.  Further, the revisions 
in the language of 38 C.F.R. § 4.85 do not change the method 
by which the tables are interpreted, but only describe, in 
greater detail, how they are applied.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  (The current regulations provide that hearing tests 
will be conducted without hearing aids.)  It now addresses 
exceptional patterns of hearing loss, which are not shown to 
be present in this case.  (The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hz are each 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.)

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85.  

The assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

C.  Reduction from 40 percent to 20 percent,  
effective from November 1, 1996

The RO originally granted service connection for hearing loss 
by a September 1971 rating decision, assigning an initial 
noncompensable rating.  By a January 1994 rating decision, 
this rating was increased to 40 percent.  

The veteran underwent an audiological evaluation for VA 
purposes in April 1996.  Pure tone thresholds, in decibels, 
were reported as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
55
80
80
LEFT
25
55
70
75

Average pure tone thresholds were 60 decibels in the right 
ear and 56 decibels in the left ear.  Speech recognition 
ability was 60 percent in the right ear and 72 percent in the 
left ear.  In an October 1996 letter, the veteran said that 
during this testing, the audiologist indicated that the 
machine was not working properly.  Nothing in the evaluation 
report indicates any such problems, however.    

By intersecting the column in Table VI for average puretone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 60 and 66, the resulting 
numeric designation for the right ear (based on this 
examination) is VI.  The numeric designation for the left ear 
is V.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code. 
With a numeric designation of VI for the right ear and V for 
the left ear, the point of intersection on Table VII requires 
assignment of a 20 percent rating under diagnostic code 6100.

A private audiology evaluation report dated in June 1996 
indicated pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
50
70
75
LEFT
25
65
75
85

Average pure tone thresholds were 56 decibels in the right 
ear and 63 decibels in the left ear.  No information 
concerning speech recognition ability was noted on this 
report, however.  In a December 1996 letter, the private 
physician who conducted the June 1996 evaluation wrote that 
the veteran's mixed, sensorineural hearing loss had remained 
essentially unchanged since 1993.  

At a February 1997 VA audiological examination, pure tone 
thresholds, in decibels, were reported as follows:





HERTZ



1000
2000
3000
4000
RIGHT
25
60
70
70
LEFT
30
65
70
85

Average pure tone thresholds were 56 decibels in the right 
ear and 63 decibels in the left ear.  Speech recognition 
ability was 78 percent in the right ear and 74 percent in the 
left ear.  With a numeric designation of IV for the right ear 
and V for the left ear, the point of intersection on Table 
VII requires assignment of a 10 percent rating under 
diagnostic code 6100.

At an April 1998 private audiological examination, pure tone 
thresholds, in decibels, were reported as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
55
70
70
LEFT
25
65
75
70

Average pure tone thresholds were 55 decibels in the right 
ear and 59 decibels in the left ear.  Speech recognition 
ability was 92 percent in the right ear and 92 percent in the 
left ear.  With a numeric designation of I for the right ear 
and II for the left ear, the point of intersection on Table 
VII requires assignment of a noncompensable percent rating 
under diagnostic code 6100.
 
At a January 1999 private audiological examination, pure tone 
thresholds, in decibels, were reported as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
55
--
70
LEFT
25
55
--
70

Speech recognition ability was 96 percent in the right ear 
and 92 percent in the left ear.  Because the testing did not 
include the pure tone threshold results for 3000 Hertz, it is 
impossible to determine the proper rating under diagnostic 
code 6100 based on this report.

The evidence for this period generally reflects that the 
veteran had, at most, hearing loss which could be accurately 
rated as 20 percent disabling.  Indeed, one report (dated in 
April 1998) reflected results which would merit a 
noncompensable rating (which the RO did not assign until 
January 2002).  In any case, multiple VA audiology tests 
reflect that his hearing loss condition simply did not 
warrant a rating in excess of 20 percent.  The RO applied the 
rating schedule accurately and therefore the rating reduction 
from 40 percent to 20 percent rating was proper.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

D.  Reduction for 20 percent to noncompensable,  
effective from January 1, 2002

By a June 1999 rating decision, the RO proposed to reduce the 
rating for bilateral hearing loss from 20 percent to 
noncompensable.  The veteran perfected an appeal concerning 
this proposed reduction, but the RO proceeded with the 
reduction by an October 2001.  The noncompensable rating was 
made effective from January 1, 2002. 

The pertinent evidence reveals that at an April 1999 VA 
audiological examination, pure tone thresholds, in decibels, 
were reported as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
60
70
LEFT
25
50
60
70

Average pure tone thresholds were 49 decibels in the right 
ear and 51 decibels in the left ear.  Speech recognition 
ability was 84 percent in the right ear and 88 percent in the 
left ear.  With a numeric designation of II for the right ear 
and II for the left ear, the point of intersection on Table 
VII requires assignment of a noncompensable percent rating 
under diagnostic code 6100.

At a November 2001 private audiological examination, pure 
tone thresholds, in decibels, were reported as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
65
80
75
LEFT
20
60
75
85

Average pure tone thresholds were 60 decibels in the right 
ear and 60 decibels in the left ear.  Speech recognition 
ability was 68 percent in the right ear and 92 percent in the 
left ear.  With a numeric designation of V for the right ear 
and II for the left ear, the point of intersection on Table 
VII requires assignment of a 10 percent rating under 
diagnostic code 6100.

However, at a March 2002 VA audiological examination, pure 
tone thresholds, in decibels, were reported as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
60
70
LEFT
20
45
60
65

Average pure tone thresholds were 48 decibels in the right 
ear and 48 decibels in the left ear.  Speech recognition 
ability was 84 percent in the right ear and 84 percent in the 
left ear.  With a numeric designation of II for the right ear 
and II for the left ear, the point of intersection on Table 
VII requires assignment of a noncompensable rating under 
diagnostic code 6100.

At his October 2004 Board hearing, the veteran testified that 
his hearing seemed to have worsened over the years, and that 
he could not hear if loud noises were present.  He said that 
he had to keep his television sound up to the top volume, and 
that this had been the case since the mid-1990s.  

Although the veteran unquestionably has hearing loss, 
multiple VA audiology tests (those conducted in April 1999 
and March 2002) reflect that his condition is simply not of a 
degree that VA may compensate.  The RO has applied the rating 
schedule accurately and therefore the reduction to a 
noncompensable rating was proper.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).

ORDER

A timely substantive appeal having been filed as to the issue 
of whether the rating reduction for bilateral hearing loss 
from 40 percent to 20 percent, effective from November 1, 
1996, was proper, the Board has jurisdiction over this issue.

The rating reduction for bilateral hearing loss from 40 
percent to 20 percent, effective from November 1, 1996, was 
proper and the appeal is denied.

The rating reduction for bilateral hearing loss from 20 
percent to noncompensable, effective from January 1, 2002, 
was proper and the appeal is denied.

REMAND

The remaining issue before the Board is entitlement to a 
compensable rating for bilateral hearing loss.  In November 
2004, the veteran's representative submitted the report of a 
VA audiological evaluation conducted in October 2004.  Prior 
RO consideration of this report has not been waived, and 
therefore a remand is necessary.  Accordingly, the Board 
REMANDS this case for the following:

1.  Review the report of the October 2004 
audiological evaluation.  

2.  Readjudicate the claim for a 
compensable rating for bilateral hearing 
loss.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which discusses all 
relevant actions taken on his claim, 
summarizes all pertinent evidence 
associated with the claims file since 
issuance of the supplemental statement of 
the case in May 2003, and discusses all 
pertinent legal authority.  Allow an 
appropriate period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
claim for increased rating.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


